WOODLEY, Commissioner.
During the June, 1952 term of thei County Court of Jasper County, Texas, appellant pleaded guilty before the court, to the charge of driving a motor vehicle while intoxicated. Judgment was entered assessing the punishment at a fine of $50, and the fine and all costs were paid by appellant. Notice of appeal was given, however, and, after the expiration of the term, an appeal bond was entered into.
The fine assessed and all costs adjudged against, appellant having been paid, the question raised on this appeal has become moot.
The judgment is affirmed.
Opinion approved by the court